In an action to recover damages for personal injuries, the defendants J.M. Dennis Construction, Inc., and New York Institute of Technology, Inc., appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (Alpert, J.), dated July 31, 2002, as denied that branch of their motion for summary judgment which was to dismiss the third cause of action insofar as asserted against the defendant J.M. Dennis Construction, Inc., and as granted that branch of the motion for summary judgment of the defendant Best Demolition & Cleaning which was to dismiss the first and second cross claims of the defendant J.M. Dennis Construction, Inc., insofar as asserted against it, and the defendant Best Demolition & Cleaning separately appeals from so much of the same order as denied that branch of its motion for summary judgment which was to dismiss the third cross claim of the defendant J.M. Dennis Construction, Inc., insofar as asserted against it.
Ordered that the appeal by the defendant New York Institute of Technology, Inc., is dismissed, as it is not aggrieved by the portion of the order appealed from (see CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiff.
Under the circumstances of this case, the Supreme Court properly determined the branches of parties’ respective motions for summary judgment in question. Altman, J.E, Smith, Friedmann and Crane, JJ., concur.